Title: To George Washington from Edmund Randolph, 9 January 1795
From: Randolph, Edmund
To: Washington, George


        
          Department of State Jany 9. 1795.
        
        E. Randolph has the honor of sending to the President a letter from Colo. Humphries the material part of which is his memorial to the Portuguese minister; in which he says, that he has provisional instructions, in case Portugal considers herself at war with France. The Portuguese paper is translated. the French papers are nothing more, than a request from the French sailors for the interposition of Colo. Humphries.
      